UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6439



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


FRANKLYN EARL BANNERMAN,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior Dis-
trict Judge. (CR-90-105-N, CA-97-287-2)


Submitted:   August 10, 1999                 Decided:   August 31, 1999


Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


James J. Vergara, Jr., VERGARA & ASSOCIATES, Hopewell, Virginia;
Cheryl Johns Sturm, Westtown, Pennsylvania, for Appellant. Laura
Marie Everhart, Assistant United States Attorney, Norfolk, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Franklyn Earl Bannerman seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1999).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See United States v. Bannerman,

No. CR-90-105-N; CA-97-287-2 (E.D. Va. Feb. 16, 1999). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                             DISMISSED




                                   2